Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter

The Double Patenting claim rejection for claims 2, 15, and 21, the Applicant has amended claims 2, 14-15, 19, 21, and 24. The Examiner agrees that claims 2, 15, and 21 are patentably distinct over claims 1, 14, and 27 of U.S. Patent No. 10,057,610 in view of Copley and the double patenting rejection for claims 2, 15, and 21 is withdrawn. 

The following is an examiner’s statement of reasons for allowance:  
Claim 2 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 2. Claim 2 recites “detecting, in a transport stream, a content opportunity indicating a time for one or more receiving devices to switch from the transport stream to a high profile content stream or a low profile content stream to receive one or more content elements; allocating, based at least in part on the detecting the content opportunity, first bandwidth to the high profile content stream for insertion, in the high profile content stream, of a high profile version of at least one content element of the one or more content elements until a bandwidth limitation of the high profile content stream is met; and allocating, based on the bandwidth limitation of the high profile content stream being met, second bandwidth to the low profile content stream for insertion, in the low profile content stream, of a low profile version of the one or more content elements remaining after the allocating the first bandwidth to the high profile content stream. (Paragraphs 0015-0048 of Applicant's specification).” 
The closest art found includes Hermsmeyer (US 2008/0112312) which discloses allocating bandwidth to high profile or low profile streams [0043] and a decision making process provided when available protection capacity is not sufficient such as due to multiple link failures [0068]. The decision making process optionally protects HDTV channels over SDTV channels or SDTV channels over HDTV channels to deliver more channels in the limited bandwidth remaining following the protection capacity a high profile version of at least one content element of the one or more content elements until a bandwidth limitation of the high profile content stream is met; and allocating, based on the bandwidth limitation of the high profile content stream being met, second bandwidth to the low profile content stream for insertion, in the low profile content stream, of a low profile version of the one or more content elements remaining after the allocating the first bandwidth to the high profile content stream" as claimed in independent claim 2 (emphasis added), which Examiner finds to be novel.
Independent Claim 15 and 21 has similarly claim limitation as Claim 2, and therefore, are considered allowable for the reasons stated above for independent Claim 2. The dependent claims 3-10, 14, 16-19, 20, and 22-25 are allowed because they further limit independent Claims 2, 15, and 21. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 2, 15, and 21, and the dependent claims 3-10, 14, 16, 17, 19, 20, and 22-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/ADIL OCAK/Examiner, Art Unit 2426

/Joshua D Taylor/Primary Examiner, Art Unit 2426
December 15, 2021